DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the block row of the center land portion being obtained by coupling in a row in the tire circumferential direction and in a zigzag shape via coupling grooves" in the last 4 lines. The metes and bounds of the phrase "coupling in a row in the tire circumferential direction and in a zigzag shape." It is unclear if this necessarily requires each of the first center blocks and second center blocks to be coupled each other into one continuous string of blocks or if only some of the blocks need to be coupled. Further, it is unclear as what is required by "in a zigzag shape." It is unclear if zigzag shape means that the block row shape as a whole is zigzag (e.g., the block row edges are zigzag) or that the coupling grooves are positioned such that the block row's coupling path zigzags (e.g., coupling grooves are disposed at different lateral positions). For the purpose of examination, it is assumed that each of the first and second center blocks are coupled together and that the coupling grooves are disposed at different lateral positions to form a zigzag coupling arrangement. 
Claim 5 recites the limitation "the coupling groove" in lines 1 and 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 1 recites plural coupling grooves. 
Claim 7 recites the limitation "the first center block" in line 4, "the second center block" in line 7, "the second center block" in line 10, "the first center block" in line 13, and "the pair of first center blocks forming a second block unit" in lines 13-14. There is insufficient antecedent basis for these limitations in the claim. In each case, Examiner suggests replacing "the" with --a--.
Claim 8 recites the limitation "the first inclined lug groove" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that there are plural first inclined lug grooves in claim 1.
Claim 9 recites "the first inclined lug groove" and "the second inclined lug groove" throughout the claim. Examiner notes that claim 1 recites plural first and second inclined lug grooves (see lines 5-10 coupled with the recitation of the first and second center blocks being alternately arranged to form a block row). Thus, the antecedent basis is indefinite due to the grammatical number mismatch. Examiner suggests reciting --each first inclined groove-- and --each second inclined lug groove--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by Sakamoto (WO 2019155786, with English language equivalent US 20200369090).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Sakamoto discloses a tire having a first and second circumferential groove (see grooves 10), a pair of shoulder land portions (11), a center land portion (12), first and second inclined lug grooves (first center lug grooves extending from each side), a pair of first center blocks, and two second center blocks (see laterally adjacent blocks between grooves 31 and divided by connecting grooves 40). The first center blocks and second center blocks are alternately arranged in the circumferential direction to form a block row. Further, the block row has coupling grooves (see connecting grooves 41, 42, 43) that couple each of the blocks in a zigzag shape. The coupling grooves have a depth less than that of the first and second inclined lug grooves ([0026], Fig. 4). See annotated figure 2 below wherein 1ST and 2ND denote the center blocks and CG denotes coupling grooves.

    PNG
    media_image1.png
    859
    684
    media_image1.png
    Greyscale

Regarding claim 2, the first and second center blocks are both arranged such that imaginary lines extending through their centers are inclined in the same direction with respect to the tire circumferential direction. 
Regarding claim 7, the tread pattern has first, second, third, and fourth coupling grooves as claimed (see annotated Fig. 2 above).
Regarding claim 9, the first and second inclined lug grooves extend from first and second circumferential main grooves, respectively, and terminate within the center land portion (see Fig. 2 above). As annotated in Fig. 2 above, the coupling grooves comprise a first lateral groove (see 3rd CG), a second lateral groove (4th CG), a first auxiliary groove (1st CG), and a second auxiliary groove (2nd CG).
Regarding claim 10, the first pair of center blocks are arranged on an extension line of the first and second inclined lug grooves.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8, and 11-15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (WO 2019155786, with English language equivalent US 20200369090).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 3 and 4, Sakamoto does not expressly disclose imaginary lines and the inclination angles of thereof; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread blocks with imaginary connecting lines having angles of 15 to 65 degrees since (1) Sakamoto clearly illustrates the blocks with centers that are inclined at substantial angles relative to the circumferential and axial directions (See Fig. 2), thus suggesting angles substantially in between 0 and 90 degrees and (2) Sakamoto teaches the center lug grooves as inclined at 45 to 70 degrees with respect to the width direction (i.e., 20 to 45 degrees to the circumferential direction) ([0024]), said blocks being arranged between these grooves and having substantially similar angles of orientation. As to claim 4, Sakamoto clearly illustrates the second center blocks arranged with smaller angle relative to the circumferential direction than the first center blocks (see Fig. 2). While the angular difference is not disclosed, it would have been obvious to a person having ordinary skill in the art at the time of the invention to configure the blocks with angle as claimed since (1) Fig. 2 suggests a relative small difference in the arrangement angle of the first and second blocks and (2) it is within the purview of a person having ordinary skill in the art to optimize block and groove arrangement angles to achieve excellent traction and performance ([0024-0028]).
Regarding claim 5, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the coupling groove depth as 0.70 to 0.90 times the first lug groove depth since Sakamoto teaches the connection grooves have depths of 40 to 70% of the groove depth of the center lug grooves ([0026]), said range overlapping the claimed range.
Regarding claim 8, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the first inclined lug groove depth as 0.80 to 1.00 times the first circumferential main groove depth since Sakamoto teaches that the center lug grooves have depths of 70 to 95% of the groove depth of the shoulder grooves ([0024]) and that the shoulder lug grooves have depths of 80 to 100% of the main groove ([0023])--thus, the center lug groove can be 56 to 95% of the main groove, said range overlapping the claimed range.
Regarding claim 11, Sakamoto does not expressly disclose the angle of the first lateral groove; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the first lateral groove with angle of 80 to 120 degree since Sakamoto clearly illustrates the corresponding connecting groove (groove 42, or 3rd CG in the annotated Fig. 2 above) with angle of about 80-85 degrees to the circumferential direction, thus suggesting an angle within the claimed range.
Regarding claim 12, Sakamoto does not expressly disclose the angle of the first and second auxiliary grooves; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the first and second auxiliary grooves with angle of 10 to 30 degrees and 30 to 85 degree since Sakamoto clearly illustrates the first auxiliary groove with angle of about 30 degrees to the circumferential direction and the second auxiliary groove with angle of about 40 degrees (see Fig. 2), thus suggesting angles within the claimed range.
Regarding claims 13 and 14, Sakamoto does not expressly disclose the width of the first center blocks or center land portion; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the first center blocks with width of 0.10 to 0.50 times the tread width and center land portion with width of 0.30 to 0.60 times the tread width since Sakamoto clearly illustrates the first center blocks as defining the maximum width of the center land portion and having a width of about 40% of the tread width (distance between points E), said widths falling within the claimed range.
Regarding claim 15, the first and second circumferential main grooves are zigzag. While Sakamoto does not disclose the shoulder and center land portions as overlapping, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the zigzag grooves such that the shoulder and center land portions overlap since Examiner takes Official Notice that it is well known and conventional to configure zigzag grooves with steeper inclination angles such that overlap occurs to increase the lateral edge component of the groove and thereby improve traction.

Claim(s) 1-5, 8, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ashton (US 20100059157) in view of Yoda (JP10-278513, with English machine translation).
Regarding claim 1, Ashton discloses a tire having first and second circumferential main grooves (42, 44), a pair of shoulder land portions (see 5), first and second inclined lateral grooves (see lateral grooves between center blocks), and a pair of first center blocks and two second center blocks (see blocks 1 and 2 divided by bifurcating groove 74 having shallow bottom into the multiple blocks). Blocks 1 and 2 alternate in the circumferential direction and are arranged in a zigzag shape. Ashton does not disclose the blocks as coupled into a row in the circumferential direction by a coupling groove having a shallow bottom portion. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have coupled the center blocks in the circumferential direction since Yoda, similarly directed towards a tire tread, teaches forming a shallow bottom portion between blocks in the circumferential direction to restrain the bite of a foreign material in lateral grooves (abstract). Here, the coupling groove is construed as consisting of the groove portion having shallow bottom.
Regarding claims 2 and 3, Ashton teaches blocks 1 and 2 lie at an inclination of 55 to 75 degrees to the axial direction ([0035-0036], equates to 15 to 35 degrees to circumferential). 
Regarding claim 4, Ashton clearly illustrates the blocks 1 as having a larger angle to the circumferential than blocks 2. While Ashton does not disclose the specific angle, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the angle as 5 to 30 degrees since Ashton teaches angle ranges of 55 to 75 degrees for blocks 1 and 2 ([0035-0036]), which yields an angular difference range of 0 to 20 degrees. 
Regarding claim 5, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the raised bottom portion with depth of 0.70 to 0.90 times the first inclined lug groove depth since Yoda teaches a maximum height of the raised bottom portion as 10 to 40% of the groove depth to provide block rigidity ([0029]).
Regarding claim 8, the inclined lug grooves and the main grooves are illustrated as having the same depth (see Fig. 5).
Regarding claims 13 and 14, Ashton does not expressly disclose the width of the first center blocks or center land portion; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the first center blocks with width of 0.10 to 0.50 times the tread width and center land portion with width of 0.30 to 0.60 times the tread width since Ashton clearly illustrates the first center blocks as having a width of about 30% of the tread width and the maximum width of the center land portion having a width of about 40% of the tread width (width of block 2), said widths falling well within the claimed range.
Regarding claim 15, the first and second circumferential main grooves are zigzag. While Ashton does not disclose the shoulder and center land portions as overlapping, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the zigzag grooves such that the shoulder and center land portions overlap since Examiner takes Official Notice that it is well known and conventional to configure zigzag grooves with steeper inclination angles such that overlap occurs to increase the lateral edge component of the groove and thereby improve traction.
Allowable Subject Matter
Claims 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the closest prior art of record is represented by Sakamoto (US 2020/0369090) and Ashton (US 20100059157). The prior art of record fails to further teach or suggest the coupling groove as having a partial raised bottom portion. In Sakamoto, the raised bottom portion extends over the entire length. Ashton also fails to teach partial raised bottom portion having length as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inoue (JP2004-224268) discloses alternating blocks connected by a shallow portion (see Fig. 8).
Yamaguchi (JP08-104112), Tamura (JP05-169922) disclose blocks coupled together into a row.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749